Citation Nr: 1417064	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service in the Army National Guard (ANG) from May 1968 to July 1969.  He also had a period of active duty for training in the ANG from April 1964 to March 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a psychiatric disability, a heart disorder, bilateral hearing loss, and tinnitus.  An interim (February 2011) rating decision granted the Veteran service connection for coronary artery disease (which was also on appeal).  In January 2012 a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran withdrew his claim of service connection for a psychiatric disability.  A March 2012 Board decision dismissed the appeal as to that issue, and remanded the two issues addressed herein for additional development.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any disease, event, or injury therein.

2.  It is reasonably shown that the Veteran's tinnitus began in service, and has persisted. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  A May 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

Inasmuch as service connection for tinnitus is being granted, there is no reason to belabor the impact of the VCAA on that matter. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In January 2012 he was afforded a videoconference hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  The record reflects that at the January 2012 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they alleged any prejudice in the conduct of the hearing. 

In April 2012 the Veteran was afforded a VA examination (pursuant to the March 2012 Board remand).  The Board finds that the April 2012 VA examination is adequate evidence in this matter and in substantial compliance with the Board's remand directives.  The Board is satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.




Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record (paper and electronic), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran contends that his bilateral hearing loss and tinnitus were caused by noise trauma in service.  His DD Form-214 reflects that his military occupational specialty was lineman.  At the Travel Board hearing he testified that he also worked in heavy construction in service, and his service personnel records show that his duties included those of a carpenter.  Based on his testimony and the record, it may be conceded that he was exposed to construction/carpentry type noises in service.  

The Veteran's STRs, including an April 1964 enlistment medical examination report, a March 1965 separation medical examination report, an April 1968 mobilization medical examination report and a July 1969 separation medical examination report, are silent for complaints, treatment, or diagnosis of hearing loss or tinnitus.  On April 1968 enlistment examination and March 1965 separation examination the Veteran's whispered voice hearing was 15/15 in each ear.  

On April 1968 mobilization examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
X
-5
LEFT
-10
-10
-10
X
-5


The Veteran's July 1969 service separation examination report does not include a report of audiometry.  In an associated report of medical history he indicated that he had not had ear, nose or throat trouble.  

A postservice( March 1977) private medical progress report notes the Veteran was seen for a blood pressure check.  He reported complaints which included popping in his ears, and occasional tinnitus with light-headedness.  A later March 1977 private medical progress report notes he was having occasional headaches, light-headedness and tinnitus.

At the January 2012 video conference hearing the Veteran testified that in service he was initially trained to be a lineman, but in Vietnam he was assigned to work in construction, where he was exposed to noise trauma (without hearing protection) every two to three weeks.  He was also exposed to loud noise from explosions of rockets and small arms fire; he stated that the symptoms persisted during military service, including after he left Vietnam.  He did not seek treatment shortly (within one year after active duty) after service,.  He recalled he had ringing in his ears after service, but did not think too much about it.  He reported that he was not exposed to postservice noise trauma.  He stated that the ringing in his ears was not constant, it occurred approximately every three weeks.  He had not been treated for hearing loss or tinnitus postservice.  

On April 2012 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
30
50
LEFT
30
25
25
30
35

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 82 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss (SNHL).  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  
The examiner explained that the Veteran served in the Army as a lineman with service in Vietnam.  He reported that overseas his occupational specialty became "Repair and Utilities,"  and included construction of communication centers.  He had used chainsaws, hammers, and skill-saws.  He also reported he fired an M16 occasionally while overseas.  He denied use of hearing protection.  His postservice occupational noise exposure included a lifetime of carpentry; he built houses (which involved general construction (operating backhoes, jackhammers and working with concrete) without hearing protection).  The examiner noted that whispered voice testing was not frequency specific; it did not detect a high frequency hearing loss, and was not a reliable means of testing by today's standards.  Frequency specific testing on mobilization examination (in April 1968) revealed clinically normal hearing e in both ears.  The STRs did not note any complaints, treatment or diagnosis of hearing loss.

Regarding tinnitus, the Veteran reported he began experiencing constant bilateral tinnitus shortly after service separation.  He denied any specific time or circumstance of onset.  The examiner noted that the Veteran has a diagnosis of clinical hearing loss, and opined that his tinnitus is at least as likely as not (a 50 percent or greater probability) a symptom associated with the hearing loss, a known relationship.  It was also noted that tinnitus is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner explained that STRs did not indicate any complaints, treatment, or diagnosis of hearing loss or tinnitus during military service.  The Veteran was deployed to Vietnam for approximately nine months and held specialty jobs in repair and utilities.  This entailed the use of chainsaws, hammers, and skill saws.  However, he was involved in carpentry-work since age 16.  He reported occupational noise, building houses ("all his life") without the use of hearing protection.  He was also active with general construction operating backhoes, jackhammers, and working with concrete.  He denied any recreational noise.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  
Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran has bilateral hearing loss and tinnitus as such disabilities were noted on April 2012 VA audiological examination.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he has ringing in his ears.  It is also not in dispute that he was exposed to some level of noise trauma in service.  What he must still show to substantiate his claims of service connection for bilateral hearing loss and tinnitus is that there is a nexus between the claimed disabilities and his service/exposure to noise trauma therein.

Since filing the present claims in January 2007, the Veteran has consistently asserted that he has had problems hearing and intermittent ringing in his ears since service.  Regarding hearing loss, the Board notes that while the Veteran is competent to observe he has difficulty hearing, a hearing loss disability is established by diagnostic study (audiometry).  See 38 C.F.R. § 3.385.  Hearing loss was not noted in service.  There was no audiometry on service separation examination (in July 1969); however, the Veteran did not report a hearing loss at the time, and his ears were normal on clinical evaluation.  Logically, if there was a hearing loss present at the time, it would have been noted or reported.  A hearing loss disability (as defined by regulation) was first documented in the record many years after service (in April 2012).  Consequently, service connection for hearing loss disability on the basis it became manifest in service and persisted is not warranted.  As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112 ) likewise is not warranted. 

The analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  In the absence of a showing of onset in service and continuity of symptoms thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's lay statements relating his hearing loss to noise trauma in service are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and are not probative evidence in this matter.  The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's hearing loss disability and his service is in the April 2012 VA examiner's opinion (which is against the Veteran's claim).  The examiner cited to the record, noting the absence of notation of hearing loss in service and absence of documented complaints of hearing loss until many years after service and identified postservice etiological factors for the hearing loss, including a lifetime of carpentry work (with noise trauma from use of tools) without ear protection, and opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The Board finds the April 2012 VA audiologist's opinion to be probative evidence in this matter, and persuasive.  Notably, there is no competent evidence to the contrary.  The preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service/noise trauma therein.  Hence, the appeal in this matter must be denied. 

As is noted above, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  The Board finds no reason to dismiss as not credible the Veteran's accounts that during service he had the onset of tinnitus which has persisted since.  They are competent (and probative)  evidence to establish that his tinnitus began in service and has been present since.  Notably (in contrast to the absence of documentation of a hearing loss disability for some 40 years postservice), there is notation of tinnitus in 1977 private treatment records (when the Veteran was being seen for cardiac complaints).  The Board notes the VA audiologist's opinion against this claim.  That provider did not account for the Veteran's lay statement evidence that his tinnitus has existed since service, and significantly did not discount the account of onset of tinnitus in service and persistence since as not credible.  Nor did he acknowledge the Veteran's complaints of tinnitus in March 1977.  Resolving remaining reasonably doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102) the Board concludes that service connection for tinnitus is warranted.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


